                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA,
                                             Case No. 20 CV 1792
       v.                                    (Underlying case no. 18 CR 611)

 JI CHAOQUN                                  Emergency Judge Pallmeyer
                                             (Assigned Judge Ronald A. Guzman)


GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR RELEASE

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits this

response to defendant JI CHAOQUN’s motion for pretrial release. Dkt. No. 91.

      There is no compelling reason to release defendant, who remains a risk of flight

and danger to the community based on his role as a spy for the People’s Republic of

China (“PRC”). Defendant proposes certain conditions of release, which as detailed

below will not ensure his appearance in court as required and will not otherwise

ensure the safety of the public. Defendant’s motion for release is also based in part

on speculative assertions of an alleged risk of a COVID-19 outbreak at the

Metropolitan Correctional Center (“MCC”), but he does not assert that he personally

is at any heightened risk of exposure. As detailed in this response, the MCC has

implemented a comprehensive set of protocols to prevent transmission of COVID-19

into and within the facility. In light of the extensive measures being taken to prevent,

contain, and treat COVID-19, and given the medical resources to which defendant

has access at MCC, the Court should deny defendant’s motion for release on grounds

that defendant’s continued detention is necessary to ensure his appearance in court

as required and to protect the public.
I.    BACKGROUND

      Defendant has been in federal custody since his arrest on September 25, 2018.

Dkt. No. 9. Defendant was initially charged by criminal complaint with acting as an

agent of a foreign government, namely the People’s Republic of China (“PRC”),

without notice to the Attorney General, in violation of Title 18, United States Code,

Section 951(a). Dkt. No. 1. Defendant waived his right to a bond hearing and

Magistrate Judge Mason remanded defendant into federal custody. Dkt. No. 9.

      On January 24, 2019, a grand jury returned an indictment charging defendant

with one count of conspiracy to violate 18 U.S.C. § 951(a), in violation of Title 18,

United States Code, Section 371 (Count One); one count of acting as an agent of a

foreign government without notice to the Attorney General, in violation of Title 18,

United States Code, Section 951(a) (Count Two); three counts of wire fraud, in

violation of Title 18, United States Code, Section 1343 (Counts Three through Five);

and one count of making a material false statement in a matter within the jurisdiction

of the executive branch, in violation of Title 18, United States Code, Section

1001(a)(2) (Count Six). Dkt. No. 32.

      On or about December 6, 2019, defendant filed a motion to dismiss Counts One

through Five of the indictment and a motion for a bill of particulars. Dkt. Nos. 67-72.

After the motions were fully briefed, on or about April 7, 2020, the Court issued a

Memorandum and Opinion denying both motions. Dkt. No. 90.

      This case has not yet been set for trial.




                                           2
II.   ARGUMENT

      A.     The Section 3142(g) Factors Weigh Heavily in Favor of Detention

      Defendant’s request for release largely ignores the factors a court must

consider in determining whether a defendant is a serious risk of flight or poses a

danger to the community. These factors include: “(1) the nature and circumstances of

the offense charged; (2) the weight of the evidence against the person; (3) the history

and characteristics of the person . . . ; and (4) the nature and seriousness of the danger

to any person or the community that would be posed by the person’s release.”

18 U.S.C. § 3142(g).

      In this case, an examination of the § 3142(g) factors demonstrates that the

detention order should remain in place.

             1.     The Nature and Circumstances of the Offenses

      Beginning no later than on or about August 28, 2013, and continuing until on

or about September 25, 2018, defendant conspired with others, including an

intelligence officer working for the PRC Ministry of State Security, to knowingly act

in the United States as an agent of the PRC without prior notification to the Attorney

General of the United States as required by law.

      Defendant was born in the PRC and came to the United States on an F-1

student visa in August 2013 in order to attend the Illinois Institute of Technology in

Chicago. He graduated from IIT in or around December 2015 with a master’s degree

in electrical engineering. In May 2016, he signed an enlistment contract with the U.S.

Army Reserve MAVNI program, which provided foreign nationals a fast-track to



                                            3
U.S. citizenship if they served in the U.S. armed forces for at least 5 years. He began

working as an Army Reservist in or around May 2016, in exchange for payment.

      Since his arrival in the United States, defendant was a spy for the PRC. He

communicated with his intelligence officer handlers regularly via email and text

message, and returned to China on multiple occasions for in-person meetings. He

boasted about his ability to obtain sensitive U.S. Army information, including

anticipating having access to classified material when he became an active member

of the U.S. Army. In August and September 2015, at the direction of his intelligence

officer handler, defendant purchased background check reports for 9 individuals from

U.S.-based companies and emailed those reports to his handler under the ruse that

they were in reference to his midterm exams. The reports detailed background

information concerning nine U.S. nationals of Chinese or Taiwanese descent, with

histories of employment in science and technology, including cleared defense

contractors in the aerospace and defense industry.

      Notably, defendant’s intelligence officer handler is currently pending

prosecution in the United States for charges related to economic espionage, including

his efforts to recruit an employee of a U.S.-based aviation company in order to steal

their trade secrets. Consistent with that history, the intelligence officer directed

defendant to obtain information concerning other potential economic espionage

assets and targets. The PRC financially compensated defendant for obtaining these

background check reports.

      In order to stay in the United States after he obtained his degree, defendant

obtained an extension on his F-1 student visa via the Optional Practical Training
                                          4
(“OPT”) program by reporting his work as a software developer at Findream, which

he reported was an information technology consultant. However, Findream was a

fraudulent front that provided employment on paper only for foreign national

students to fraudulently extend their F-1 student visas via the OPT program. In fact,

the founder and operator of Findream pled guilty to this visa fraud scheme and is

pending sentencing in United States v. Weiyun Huang, 19 CR 275 (Durkin, J.).

Defendant never worked for Findream, but reported the employment in order to

fraudulently extend his F-1 visa. In doing so, he also committed fraud on the

U.S. Army by falsely claiming he was legally in the United States while his

application to the U.S. Army Reserves MAVNI Program was pending. He further lied

to the U.S. Army when he failed to report any of his contact with PRC government

officials during the Army’s background investigation of defendant.

      In short, the nature and circumstances of the charged offenses are extremely

serious and weigh in favor of defendant’s continued detention.

             2.    Weight of the Evidence

      The evidence against defendant is very strong. In summary, the government

acquired a significant amount of audio and video recordings and documentary

evidence of defendant’s crimes. For example, defendant admitted to acting as an

agent of the PRC during the course of three audio and video recorded meetings with

an undercover agent, who defendant believed was an intelligence officer with the

PRC, including his purchase of the nine background check reports at the direction of

his intelligence officer handler. The email, text message, and travel records are

corroborating evidence of defendant’s communications and meetings with his
                                         5
intelligence officer handler. With respect to the fraud scheme, defendant submitted

various immigration forms fraudulently listing his employment at Findream,

including a detailed training plan fraudulently expounding upon defendant’s

purported work as a software developer at Findream, which he signed under penalty

of perjury. Defendant also submitted a Form-1099 tax form to the IRS for income

from Findream which, according to his U.S.-based bank accounts, he never received.

The evidence that Findream was operated solely for the purpose of providing

fraudulent employment is overwhelming, which led to founder Weiyun Huang’s

guilty plea. The evidence includes in summary that Findream did not exist at any of

its listed addresses in the U.S., its U.S.-based website advertised Findream

leadership using internet stock photos of individuals unrelated to Findream, its PRC-

based website and WeChat account advertised Findream as “pretend” employment,

and the testimony of at least five other Findream customers who admitted that they

paid to falsely list Findream as their employer in order to fraudulently extend their

stay in the United States. Defendant used his fraudulent F-1 visa OPT program

extension to lie about his immigration status in his application to the U.S. Army

Reserve MAVNI Program. As a result of his lies to the U.S. Army, he received

payment for his work as a reservist, as evidenced by the Army’s payment records and

defendant’s bank records. Finally, defendant lied to the U.S. Army about his contact

with PRC government officials, including his intelligence officer handler, during an

audio and video recorded background investigation interview.

      The weight of evidence against defendant as to all six charges is significant

and weighs in favor of defendant’s continued detention.
                                         6
             3.     History and Characteristics of the Person

      Defendant was born and raised in the PRC, thus the government is unable to

obtain any records concerning any criminal history he may have acquired while in

the PRC. While he has no history of arrests since he arrived in the United States in

August 2013, his alleged offense conduct spans his entire time in the United States.

As a result, defendant’s history and characteristics provide little assistance in

assessing the propriety of defendant’s release.

             4.     The Nature and Seriousness of the Offense of the Danger
                    to the Community

      Defendant is charged with being a spy for the PRC, defrauding the U.S. Army,

and lying. These are serious offenses which proposed real national security risks to

the United States, particularly in light of, among other things, defendant’s assistance

in identifying potential economic espionage assets and targets for the PRC, and his

intent to steal classified U.S. military information for the PRC. He lied, over and over,

in order to achieve this goal, including committing fraud on the United States by

fraudulently extending his F-1 student visa, committing fraud on the U.S. Army in

order to be accepted into the U.S. Army Reserves and obtain a fast-track to U.S.

citizenship via the MAVNI program, lying to the U.S. Army about his contact with

PRC officials during the Army background investigation, and lying to federal agents

during multiple audio and video recorded post-arrest interviews.

      The nature and seriousness of the offense of the danger to the community also

weighs heavily in favor of defendant’s continued detention.




                                           7
       B.     Defendant’s Proposed Conditions of Release Will Not Be
              Sufficient to Ensure his Appearance or the Safety of the
              Community

       Defendant’s proposed conditions of release will not be sufficient to ensure his

appearance in court or the safety of the community. Defendant proposes that he be

released on home confinement with electronic monitoring to an apartment near the

federal courthouse, and that his family will pay for the apartment and for a security

firm to act as a third-party custodian. Dkt. 91 ¶¶ 11-12. As the Court indicated,

defendant has not identified with any specificity the location of the proposed

apartment or the identity of the proposed security firm he suggests could act as a

third party custodian. Dkt. No. 92. As a result, Pretrial Services cannot assess the

viability of these proposals. Id. Nevertheless, defendant’s proposed conditions are not

sufficient.

       First, defendant suggests that he will not be a risk of flight because he will

surrender his passport. Dkt. No. 91 ¶ 10. However, defendant is accused of being a

spy for the PRC. As a result, the PRC has incentive to assist defendant in fleeing the

jurisdiction in order to minimize the risk that the details of a PRC intelligence

operation could be revealed. To that end, the PRC could issue a new passport to

defendant at the PRC Consulate in Chicago. Indeed, since his arrest, defendant has

regularly been visited by members of the PRC Consulate at the MCC, indicating he

has already developed the requisite relationship necessary to effectuate his flight.

Even if defendant is not currently able to return to the PRC due to the COVID-19

pandemic, the PRC could ensure defendant is able to flee the United States to any

other non-extradition country of their choosing.
                                          8
      Second, defendant does not propose to post any funds or property to secure his

release. Instead, he proposes that his family will fund the local apartment and the

security firm acting as a third-party custodian. As a result, defendant has even less

motivation to stay in the United States as he will be giving up no money or property,

and his family will benefit from no longer having to pay for his apartment or the

security firm.

      Third, defendant has no legal status in the United States, and in fact has not

had legal status since he graduated from IIT in December 2015. As a result, there is

currently an immigration detainer on defendant. If defendant is released from federal

custody, defendant will likely be immediately transferred into custody by

immigration officials. Because the government is not currently deporting individuals

to the PRC, defendant will be held in United States immigration custody, defeating

defendant’s purpose in filing this bond motion.

      Defendant’s proposed conditions of release will also not be sufficient to ensure

the safety of the public. Even if defendant chooses to face the charges and not flee the

United States, there is a significant risk to national security that he will continue to

work as a spy for the PRC. While he no longer has access to military secrets, his

intelligence officer handlers can nevertheless utilize defendant’s presence in the

United States to continue researching potential espionage assets and targets, and

otherwise assisting the PRC intelligence gathering and espionage mission in the

United States.




                                           9
       C.    Officials Have Established Comprehensive Health Measures at
             the MCC to Avoid a COVID-19 Outbreak

       Defendant’s motion also falls short by failing to provide any specific evidence

that the MCC is unable to prevent him from being infected by COVID-19. While it

may be true as a general matter that prisons can be trouble spots for the transmission

of viruses, that has not been the case at the MCC with respect to COVID-19.

       Based on the most recent information from MCC administrators, fifteen staff

members and twelve inmates have tested positive for COVID-19 to date. The job

responsibilities of the known staff members, and last contact with inmates, are as

follows:

      One of the fifteen staff members who tested positive had limited exposure to
       inmates and had not been in the MCC for several weeks.

      The second has likewise not been in the MCC for at least 14 days, and also had
       limited exposure to inmates.

      The third staff member last came to work on March 25, 2020, but had no fever.
       The staff member also had limited exposure to inmates.

      The fourth was on a temporary duty assignment and had virtually no contact
       with inmates.

      The remaining eleven staff members had limited recent interaction with
       inmates given the restrictions and modifications now in effect at the MCC–
       that is, inmates are mostly confined to their cells, and will continued to be for
       the near future.

       With respect to inmates, ten of the confirmed positive cases are inmates who

are currently confined to three floors at the MCC. Those inmates are in isolation and

have been since before being tested. There also are two cases involving former MCC

inmates who are currently hospitalized, and who will not return to the MCC until



                                          10
they receive medical clearance to do so. All told, these twelve positive inmates

represent less than 1% of the total population of 643 inmates at the MCC.

         Despite the positive cases at the MCC, it remains a safe place for the defendant

to be housed. Consistent with the Federal Bureau of Prisons COVID-19 Action Plan,

the MCC has established a comprehensive set of precautionary measures to limit the

risk of COVID-19 transmission inside the MCC. The MCC has taken extraordinary

steps to combat this virus and remains committed to providing all necessary

precautionary measures and supportive therapies to avoid an outbreak of COVID-19,

including taking all of the preventative actions advised by the Centers for Disease

Control and Prevention (CDC) and the Illinois Department of Public Health

regarding the disease.

         MCC officials have substantial experience ensuring that viral outbreaks do not

occur at their facilities. They recognize the unique threat posed by the transmission

of viruses inside a jail. That said, health and prison officials recognize that COVID-19

carries an increased risk of transmission, carries a higher fatality rate than many

other viruses, and has resulted in a state of emergency nationwide. Accordingly,

consistent with Phase Two of the Bureau of Prisons COVID-19 Action Plan

implemented on March 13, 2020,1 the MCC has employed the following measures:

               Social Visitation. The MCC has placed a temporary hold on all social
                visits, such as visits from friends and family, as well as all outside
                programming, to limit the number of people entering the MCC and
                interacting with detainees. Attorney visits are occurring on a case-by-
                case basis when approved by the warden.



1   https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited Apr. 16, 2020).
                                               11
            Detainees Entering the Facility. As of March 13, 2020, the MCC and
             BOP suspended inmate movement between facilities for 30 days, at
             which time the suspension will be reevaluated. The MCC will make
             exceptions for special cases such as writs for prosecution on pending
             charges, Interstate Agreements on Detainers, medical or mental health
             reasons, RRC placements, and judicial proceedings (which are evaluated
             on a case-by-case basis). The MCC will also continue to process and
             admit new inmates, who are being screened for COVID-19 exposure risk
             factors and symptoms, including having their temperature taken.

            Screening Procedures. When a new detainee enters the MCC,
             medical professionals will screen the inmate for coronavirus symptoms
             and exposure risk factors, including having the inmate’s temperature
             taken.

            Sanitation and Hygiene. Signs and hand sanitizer have been posted
             throughout the MCC, educating detainees and correctional officers
             about proper hygiene. In addition, the MCC is increasing daily cleaning
             of surfaces.

            Quarantine. Asymptomatic inmates with exposure risk factors are
             being quarantined. Symptomatic inmates with exposure risk factors are
             being isolated and tested for COVID-19 per local health authority
             protocols.

            Correctional Officers. Enhanced health screening of MCC staff will
             be implemented in areas with “sustained community transmission,” as
             determined by the CDC. Such screening includes self-reporting and
             temperature checks for the 30 days following March 13, at which time
             the process will be reevaluated.

      Over the past several weeks, the BOP announced the immediate

implementation of additional phases of its COVID-19 Action Plan. Pursuant to

Phase 4, on March 26, 2020, the BOP updated its quarantine and isolation procedures

to require all newly admitted inmates to BOP, whether in a sustained community

transition area or not, be assessed using a screening tool and temperature check, and

to require asymptomatic inmates be placed in quarantine for a minimum of 14 days




                                         12
or until cleared by medical staff.2 Symptomatic inmates are placed in isolation until

they test negative for COVID-19 or are cleared by medical staff as meeting CDC

criteria for release from isolation.

      On April 1, 2020, the BOP announced the immediate implementation of

Phase 5 of its COVID-19 Action Plan, which includes the following measures:3

            For a 14-day period, inmates in every institution will be secured in their
             assigned cells/quarters to decrease the spread of the virus. This
             modification to our action plan is based on health concerns, not
             disruptive inmate behavior.

            During this time, to the extent practicable, inmates should still have
             access to programs and services that are offered under normal operating
             procedures, such as mental health treatment and education.

            In addition, the Bureau is coordinating with the United States Marshals
             Service to significantly decrease incoming movement during this time.

            After 14 days, this decision will be reevaluated and a decision made as
             to whether or not to return to modified operations.

            Limited group gathering will be afforded to the extent practical to
             facilitate commissary, laundry, showers, telephone, and Trust Fund
             Limited Inmate Computer System access.

            As of April 10, 2020, all staff members and inmates at the MCC
             are wearing face masks for further protection.

      And most recently, as of April 13, 2020, the BOP implemented Phase Six of its

Action Plan. Phase Six extends until May 18, 2020 the previously-adopted limitations

on inmate movement, the suspension of social and legal visits, and the requirement



2 See https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last visited
Apr. 16, 2020).
3 See https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last visited

Apr. 16, 2020).


                                           13
of a 14-day quarantine for all new intakes, detainees, writ returns, parole violators,

and hospital returns (even if asymptomatic), in addition to any close contacts of a

confirmed or suspected case of COVID-19.4 Phase Six also provides that any inmate

with COVID-19 symptoms or a fever shall be isolated in a single cell with specific

test-based and symptom-based strategies for release from isolation; that all staff and

contractors must wear personal protective equipment; and that all staff and inmates

should wear face coverings. As a result of these provisions, in addition to inmates who

have displayed symptoms of COVID-19 or who have tested positive for COVID-19

being placed in isolation, the units in which these inmates were housed have been

quarantined.

      In short, by following the BOP’s COVID-19 Action Plan, the MCC has

implemented comprehensive measures to protect its detainees and staff from COVID-

19. Given these comprehensive measures, defendant’s pre-sentencing release is

unwarranted. See, e.g., United States v. Ayala-Calderon, 2020 WL 1812587, at *3

(E.D. Tex. Apr. 8, 2020) (denying release because “[d]efendant has not presented any

countervailing argument or evidence that adequate precautions are not being taken

in the Bowie County Correctional Center”); United States v. Neadeau, 2020 WL

1694853, at *3 (D. Minn. Apr. 7, 2020) (“[T]he Court cannot conclude that release is

appropriate when the Sherburne County Jail has taken appropriate measures to

prevent an outbreak.”); cf. United States v. Wesson, 2020 WL 1814153, at *2 (N.D.



4  See https://www.bop.gov/resources/news/pdfs/20200414_press_release_action_plan_6.pdf
(last visited Apr. 16, 2020); https://prisonology.com/wp-content/uploads/2020/04/COVID-19-
Phase-6-Plan-2020-04-13.pdf (last visited Apr. 16, 2020).
                                           14
Ohio Apr. 9, 2020) (denying post-conviction release under § 3145(c) because the “U.S.

Marshals Service has taken extraordinary measures to limit the threat posed by

COVID-19,” meaning that “speculation about future conditions does not constitute a

‘compelling reason’ for temporary release.”).

      What’s more, in addition to implementing the various phases of this Action

Plan, the MCC also has doctors and nurses who monitor and provide care onsite to

detainees like defendant. They continue to make daily rounds should defendant

decide to seek medical assistance for whatever reason. If defendant should need

intensive treatment that cannot be provided inside the MCC, detainees are

transported to community hospitals in the event of an emergency. And in the unlikely

event that defendant becomes infected with COVID-19, he would be quarantined,

monitored, and receive any needed treatment, consistent with the Center for Disease

Control’s guidelines. This too militates against his release. See, e.g., United States v.

Molina, 2020 WL 1640182, at *1 (N.D. Ala. Apr. 2, 2020) (denying post-conviction

release under § 3145(c) in part because defendant’s jail “has 24-hour medical staff

available”).

      Faced with these facts and cases, defendant fails to provide any specific

evidence to support his assertion that his detention at the MCC places him in

“exceptional danger.” Dkt. No. 91 at 8. Indeed, defendant’s argument focuses on

circumstances in other prison facilities, including the Cook County Jail, but provides

no argument grounded in facts relevant to the MCC specifically.

      The bottom line is that defendant is in a detention facility where social contact

with the outside world has been suspended, where new entrants (staff and inmates)
                                           15
to the facility are screened, and where measures to isolate high-risk individuals are

in progress, and at which his exposure to COVID-19 is limited. Thus, there is nothing

exceptional about the COVID-19 pandemic that warrants defendant’s immediate

release from the MCC.

       D.     Releasing Defendants Like Defendant Would Place An Undue
              Burden on the Pretrial Services Office and the Courts

       Defendant asks to be released to an unspecified residence on electronic

monitoring, with a security firm as a third party custodian, without any other specific

conditions proposed. Dkt. No. 91 ¶ 11-12. For the reasons discussed above, there are

no release conditions that would ensure defendant’s appearance in court and protect

the public from defendant. In addition, awarding such relief would place a substantial

and unwarranted burden on Pretrial Services.

       For example, whenever the Court orders electronic monitoring, a location

monitoring specialist is appointed to oversee a defendant’s pretrial release. To be

sure, one case, by itself, would not strain the system. Yet if the Court released

defendant, there undoubtedly would be an avalanche of defendants would also seek

release, endangering the community and also stretching the bandwidth of Pretrial

Services.5 The speculative prospect of a COVID-19 outbreak at the MCC does not

diminish the public interest in ensuring defendant appear in court and the safety of

the community. In light of the protective measures now in place at the MCC, the




5 Before a defendant is placed on release, a Pretrial Services Officer also must vet the
proposed residence and meet the proposed third-party custodian and other residents who live
there. A flood of release orders would force these Officers to conduct a substantial amount of
in-person, in-home meetings, exposing them to a heightened risk of infection.
                                             16
specter of a COVID-19 outbreak is not a fire alarm that defendants can pull because

they wish to get out of jail. The continued detention of defendant is necessary to

ensure public safety and does not endanger public health.

III.   CONCLUSION

       For the foregoing reasons, the Court should deny defendant’s motion and order

his continued detention pending trial.


                                         Respectfully submitted,

                                         JOHN R. LAUSCH, JR.
                                         United States Attorney

                                By:      /s/ Shoba Pillay
                                         SHOBA PILLAY
                                         BARRY JONAS
                                         Assistant U.S. Attorneys
                                         219 South Dearborn St., Rm. 500
                                         Chicago, Illinois 60604
                                         (312) 353-5300

Dated: April 17, 2020




                                          17
